DETAILED ACTION
Specification
The amendments to the title and the specification are acceptable (pp. 2 and 3 of Applicants’ reply filed on December 16, 2021).  

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on December 16, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) an objection to a claim, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants have further amended independent Claim 1 (p. 4 of Applicants’ reply filed on December 16, 2021) and argued that a first communication passage that extends along an outer periphery of the cam ring and that guides a first fluid that has not flowed into the first suction port from the first inflow passage to the second suction port and a second communication passage that extends along the outer periphery of the cam ring on an opposite side of the first communication passage with respect to the rotor and that guides a second fluid that has not flowed into the second suction port from the second inflow passage to the first suction port have been fully considered and are persuasive.  Thus, the former 35 U.S.C. 102 rejection based on BLEITZ (US6287094) has been withdrawn.  
	This application is now in condition for allowance.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Scott Schulte (Reg. No. #44,325) in a phone interview conducted on Wednesday March 2, 2022. 

Applicants have further agreed to amend a claim as follows (amended similarly to amended Claim 3 as shown on p. 5 of Applicants’ reply filed on December 16, 2021):     

--  7. (Currently Amended) The vane pump according to claim 2, wherein the rectifying portion partitions the second inflow passage and the first communication passage upstream of where [[passage merge, and is tapered toward the second suction port.  --

Allowable Subject Matter
Claims 1-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ vane pump as claimed including:   
				“a first communication passage that extends along an outer periphery of the cam ring and that guides a first fluid that has not flowed into the first suction port from the first inflow passage to the second suction port and 
				a second communication passage that extends along the outer periphery of the cam ring on an opposite side of the first communication passage with respect to the rotor and that guides a second fluid that has not flowed into the second suction port from the second inflow passage to the first suction port” is not shown or rendered over the prior art of record.  Claims 2-20 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
February 27, 2022

	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746